Jolene Alexander v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-022-CR

     JOLENE ALEXANDER,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 159th District Court
Angelina County, Texas
Trial Court # CR-23286
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Jolene Alexander appealed her conviction for credit card abuse.  She has now filed a motion
to withdraw her notice of appeal.
      Rule of Appellate Procedure 42.2(a) provides:
At any time before the appellate court's decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  Alexander personally signed the motion.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk.  See id.; McClain v. State,
17 S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly, Alexander’s
appeal is dismissed.
                                                                   PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed March 5, 2003
Do not publish
[CR25]

imes', serif">      Therefore, this cause is dismissed.  Costs are taxed against the party incurring them in
accordance with the agreement of the parties.  
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed March 21, 2001
Do not publish